Citation Nr: 0838287	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-12 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic 
diathesis with bronchitis and allergic rhinitis for the time 
period prior to May 27, 1998.

2.  Entitlement to an initial evaluation in excess of 30 
percent for allergic diathesis with bronchitis and allergic 
rhinitis for the time period from May 27, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active military service from July 1969 
to November 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from June 1983, December 1998, and May 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In a June 1983 
rating action, the RO denied the veteran's claim for service 
connection for allergic bronchitis, claimed as "respiratory 
damage," noting that it existed prior to service and was not 
permanently aggravated by service.  In June 1998, the veteran 
attempted to reopen his claim for service connection for a 
respiratory disorder.  In a December 1998 rating action, the 
RO denied the veteran's application to reopen his claim for a 
respiratory disorder as no new and material evidence had been 
submitted.  In a substantive appeal dated in April 2000, the 
veteran indicated that he had never received notice of the 
June 1983 denial of any of his original claims.  As a result, 
in a February 2001 deferred rating decision, the RO corrected 
the issue on appeal as a claim for service connection for 
allergic bronchitis, which had tolled (or remained open) 
since the June 1983 rating decision denying the original 
claim.

In May 2003 the matter was remanded by the Board for 
additional development.  The development was been completed, 
and the case was returned to the Board for final review.  In 
a May 2004 decision, the Board granted service connection for 
allergic bronchitis.  In a May 2004 rating decision, the RO 
awarded the veteran service connection for allergic diathesis 
with bronchitis and allergic rhinitis under Diagnostic Codes 
6600-6602 and assigned a noncompensable rating, effective May 
19, 1983, the date that he filed his original claim.  The May 
2004 rating decision also assigned a 30 percent disability 
rating for the same respiratory disorder under the same 
Diagnostic Codes, effective May 27, 1998.  Thereafter, the 
veteran perfected an appeal as to the initial evaluations 
assigned for his service-connected respiratory disorder.  The 
issue of entitlement to a higher disability evaluation based 
upon an initial grant of service connection remains before 
the Board.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prior to May 27, 1998, allergic diathesis with bronchitis 
and allergic rhinitis was manifested by recurrent or 
persistent cough for VA purposes.

3.  From May 27, 1998, allergic diathesis with bronchitis and 
allergic rhinitis is manifested by no worse than persistent 
cough with considerable expectoration and dyspnea on 
exercise, or post-bronchodilator findings of FEV-1 of 56- to 
70-percent predicted or FEV-1/FVC of 56 to 70 percent for VA 
purposes.


CONCLUSIONS OF LAW

1.  Prior to May 27, 1998, the criteria for an initial 
compensable rating for allergic diathesis with bronchitis and 
allergic rhinitis were not met.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.96, 4.97 Diagnostic Codes 
6600-6602 (1983-1996) (revised as of October 7, 1996); 
38 C.F.R. §§ 4.96, 4.97 Diagnostic Codes 6600-6602 (2008).

2.   From May 27, 1998, the criteria for an initial 
evaluation in excess of 30 percent for allergic diathesis 
with bronchitis and allergic rhinitis have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.96, 
4.97, Diagnostic Code 6600-6602 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.  In this case, the veteran's original claim for 
service connection for a respiratory disorder was received in 
May 1983; that claim languished for years.  The veteran 
submitted an application to reopen that claim in June 1998.  
However, due to the RO's inaction on the claim filed in 1983, 
the issue of service connection for a respiratory disorder 
was treated as an original claim, to be decided on the 
merits.  In correspondence dated in December 2003, the 
veteran was notified of the provisions of the VCAA as they 
pertain to the issue of service connection.  This letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  Thereafter, the claim 
was reviewed and a supplemental statement of the case was 
issued in July 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

The Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Subsection (b)(3) was also added and notes that 
no duty to provide § 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23, 353-23, 356 (Apr. 30, 2008).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, VA treatment records, and private 
treatment records have been obtained and associated with his 
claims file.  He has also been provided with contemporaneous 
VA medical examinations of the current state of his service-
connected respiratory disorder.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

660
0
Bronchitis, chronic:
Ratin
g

Pronounced; with copious productive cough and 
dyspnea at rest; pulmonary function testing 
showing a severe degree of chronic airway 
obstruction; with symptoms of associated severe 
emphysema or cyanosis and findings of rightsided 
heart involvement
100

Severe; with productive cough and dyspnea on 
slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment
60

Moderately severe; persistent cough at intervals 
throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout 
chest, beginning chronic airway obstruction
30

Moderate; considerable night or morning cough, 
slight dyspnea on exercise, scattered bilateral 
rales
10

Mild; slight cough, no dyspnea, few rales
0
38 C.F.R. § 4.97, Diagnostic Code 6600 (prior to October 7, 
1996)

660
2
Asthma, bronchial:
Rati
ng

Pronounced; asthmatic attacks very frequently with 
severe dypsnea on slight exertion between attacks 
and marked loss of weight or other evidence of 
severe impairment of health
100

Severe, frequent attacks of asthma (one or more 
attacks weekly), marked dypsnea on exertion between 
attacks with only temporary relief by medication; 
more than light manual labor precluded
60

Moderate, with asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks
30

Mild, paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dypsnea) occurring 
several times a year with no clinical findings 
between attacks
10
Note: In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record. 
38 C.F.R. § 4.97, Diagnostic Code 6602 (October 7, 1996)

For VA purposes, only post-bronchodilation results may be 
considered.  See 61 Fed. Reg. 46270 (Sept. 5, 1996).

Effective October 7, 1996, VA amended the rating schedule for 
respiratory conditions, as follows:  

660
0
Bronchitis, chronic:
Ratin
g

FEV-1 less than 40 percent of predicted value, or; 
the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) less 
than 40 percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40-percent predicted, 
or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, 
or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient 
oxygen therapy
100

FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit)
60

FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 
65-percent predicted
30

FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 
80-percent predicted
10
38 C.F.R. § 4.97, Diagnostic Code 6600 (effective October 7, 
1996)

660
2
Asthma, bronchial:
Rati
ng

FEV-1 less than 40-percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive 
medications
100

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids
60

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-
inflammatory medication
30

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; intermittent inhalational 
or oral bronchodilator therapy
10
Note: In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record. 
38 C.F.R. § 4.97, Diagnostic Code 6602 (effective October 7, 
1996).

Effective September 6, 2006, VA further revised the rating 
standards for respiratory disorders by adding an additional 
paragraph to 38 C.F.R. § 4.96 that clarify the use of 
pulmonary function tests (PFTs) in evaluating respiratory 
conditions.  The new paragraph (d) added seven provisions:

1) Pulmonary function tests (PFT's) are required 
to evaluate these conditions except: 
(i) When the results of a maximum 
exercise capacity test are of record and 
are 20 ml/kg/min or less. If a maximum 
exercise capacity test is not of record, 
evaluate based on alternative criteria.
(ii) When pulmonary hypertension 
(documented by an echocardiogram or 
cardiac catheterization), cor pulmonale, 
or right ventricular hypertrophy has 
been diagnosed.
(iii) When there have been one or more 
episodes of acute respiratory failure. 
(iv) When outpatient oxygen therapy is 
required.
(2) If the DLCO (SB) (Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath 
Method) test is not of record, evaluate based on 
alternative criteria as long as the examiner 
states why the test would not be useful or valid 
in a particular case.
(3) When the PFT's are not consistent with 
clinical findings, evaluate based on the PFT's 
unless the examiner states why they are not a 
valid indication of respiratory functional 
impairment in a particular case.
(4) Post-bronchodilator studies are required when 
PFT's are done for disability evaluation purposes 
except when the results of pre-bronchodilator 
pulmonary function tests are normal or when the 
examiner determines that post-bronchodilator 
studies should not be done and states why.
(5) When evaluating based on PFT's, use post-
bronchodilator results in applying the evaluation 
criteria in the rating schedule unless the post-
bronchodilator results were poorer than the pre-
bronchodilator results. In those cases, use the 
pre-bronchodilator values for rating purposes.
(6) When there is a disparity between the results 
of different PFT's (FEV-1 (Forced Expiratory 
Volume in one second), FVC (Forced Vital 
Capacity), etc.), so that the level of evaluation 
would differ depending on which test result is 
used, use the test result that the examiner 
states most accurately reflects the level of 
disability.
(7) If the FEV-1 and the FVC are both greater 
than 100 percent, do not assign a compensable 
evaluation based on a decreased FEV-1/FVC ratio.
38 C.F.R. § 4.96(d) effective September 6, 2006.

Under these new criteria, which evaluate chronic bronchitis 
based on objective rather and subjective findings, the 
veteran was assigned a noncompensable rating prior to May 27, 
1998 and a 30 percent rating from May 27, 1998.

Factual Background and Analysis

In a July 1969 enlistment medical history report, the veteran 
indicated that he had experienced hay fever and shortness of 
breath.  The physician's summary noted that the veteran's 
reported hayfever occurred in the spring and was mild.  His 
shortness of breath was noted to be the result of smoking.  
An enlistment examination report dated in July 1969 noted 
normal findings of the veteran's sinuses, mouth and throat, 
and lungs and chest, as well as a normal chest x-ray.  
Service treatment records note treatment for URIs (upper 
respiratory infection), and allergic bronchitis.  In January 
1971, his cough became aggravated and was so severe that he 
was admitted to the hospital for eight days.  It was 
concluded that the veteran had positive reactions to dust and 
molds and developed respiratory symptoms when exposed to the 
climate in Germany.  In a service treatment note dating in 
August 1971, the examiner indicated that the veteran had an 
upper respiratory infection.  In a service medical clinic 
treatment note dated in October 1971, the veteran reported a 
recurrent, productive cough usually in the fall and winter.  
The diagnosis was mild bronchitis.

In May 1983, the veteran's application for service connection 
for a respiratory disorder was received.  On the form, he 
reported no post-service treatment for any respiratory 
disorders.  

A second application for service connection for a respiratory 
disorder was received in June 1998.  Accompanying the 
application were copies of private medical records from T. 
G., M. D., dated from September 1987 to February 1988.  In 
September 1987, he was shown to have bilateral rhonchi in the 
lungs.  The diagnosis was bronchitis.  Treatment continued 
through early October 1987, and a chest X-ray film was 
negative.  In February 1988, the veteran complained of 
persistent coughing in the morning and evening and 
congestion.  He admitted smoking a lot.  Physical examination 
was relatively negative, but the examiner note that the 
history was consistent with bronchitis with greenish phlegm.  
The assessment was bronchitis.

In a private treatment note dated in May 1997, the veteran 
complained of a dry, hacking cough and a sinus infection.  He 
indicated that he had quit smoking four months previously.  
On physical examination, his throat was noted to be clear, 
his neck was without adenopathy, and his chest was clear.  
The assessment was upper respiratory infection.

In a private chest x-ray report dated in June 1997, the 
impression was probable changes of chronic lung disease with 
prominent interstitial vague nodular lung pattern.  A soft 
tissue mass was observed in the left apex.

In a private treatment note dated in September 1997, the 
veteran stated that he tires easily, but denied any chest 
pain or shortness of breath.  On physical examination and at 
follow-up visits in October and December 1997, the veteran's 
lungs were noted to be clear.  A. M., M. D., noted in a 
February 1998 private evaluation for chest pain and 
hypertension, that the veteran reported occasionally mild 
shortness of breath when he has short indigestion episodes.  
The physician noted that the veteran's lungs were clear to 
auscultation.

In a May 1998 VA treatment note, the veteran complained of 
paroxysmal cough with some mucus, dyspnea on exertion for two 
weeks, and wheezing.  On physical examination, ENT (ears, 
nose, and throat) were noted to be normal except for pale 
nasal mucus.  The lungs prolonged expiration.  No wheezing 
was noted.  The assessment was probable asthmatic bronchitis, 
and the physician prescribed inhalers.  

In a VA chest x-ray report dated in May 1998, lungs were 
reported to be clear, with apical pleural thickening, 
bilaterally.  In a VA treatment note dated in June 1998, the 
veteran complained of a cough and was scheduled for a 
pulmonary function (PFT) test the same day.  In a VA 
treatment note dated in July 1998, the veteran complained of 
trouble breathing, productive cough, and sinus drainage.  The 
physician noted that the recent PFTs were normal and assessed 
sinus drainage.

In a VA triage and treatment note dated in September 1998, 
the veteran complained of sneezing, and coughing for eight 
days.  He reported smoking a pack of cigarettes per day for 
30 years.  The assessment was acute sinusitis.  In a VA 
surgical otolaryngology note dated in September 1998, the 
veteran complained of chronic cough and PND (paroxysmal 
nocturnal dyspnea or postnasal drip).  The assessment was 
chronic cough, serous PND, no clear sign of sinus infection.  
In a VA chest CT (computed tomography) scan report dated in 
October 1998, the impression was no pulmonary masses, clear 
left upper lobe, and no hilar or mediastinal pathology 
demonstrated.  A VA chest x-ray report dated in October 1998 
listed an impression of no active disease.  VA records 
reflect that in December 1998, a bilateral septoplasty and a 
left maxillary antrostomy were performed.  The diagnosis was 
nasal obstruction with chronic sinusitis.

In a VA general medical examination report dated in November 
2001, a physical examination of the chest was noted to be 
normal, except for a chronic cough felt to be secondary to 
sinusitis.  (It is unclear whether this was felt by the 
examiner or the veteran).  No additional findings or 
assessments were made regarding the veteran's respiratory 
condition.

In a VA treatment note dated in December 2001, the veteran 
complained of increasing post nasal drainage and coughing 
even on medications.  On physical examination, his lungs were 
noted to be clear.

In a VA respiratory examination report dated in August 2002, 
the veteran complained of prodigious post nasal drip, which 
in the morning and evening caused him to develop an itchy 
throat, which lead to paroxysms of cough, which finally 
became productive of episodes of vomiting.  He reported that 
this can happen between a couple times per week to every day.  
He reported coughing prodigiously in the morning when arising 
and raises about a cup of phlegm.  He reported becoming short 
of breath after walking about 15 minutes; the examiner noted 
that the veteran had significant orthopedic problems and 
walked with a cane.  He reported no hospitalization since his 
1998 septoplasty, but reported missing about three weeks of 
work due to upper respiratory symptomatology.  The veteran 
reported a 33-year smoking history.

The physician noted that the veteran coughed frequently 
during the examination and spoke with a nasal voice.  
Physical examination of the throat revealed some mild edema, 
and the chest was noted to be clear to percussion with a few 
scattered rhonchi at auscultation.  The veteran had no 
wheezes on respiratory examination.  The diagnoses were 
allergic diathesis with allergic rhinitis, bronchitis and 
probable more likely than not that the veteran has chronic 
obstructive pulmonary disease (COPD) from his smoking 
history.  The examiner opined that it seemed likely that the 
veteran has an allergic diathesis manifested by allergic 
upper respiratory symptomatology of rhinitis and sinusitis or 
lower respiratory symptomatology of bronchitis or pneumonia.  
He added that it seemed likely that these were the same 
symptoms that the veteran had in the past and were aggravated 
by his smoking history to a degree he could not state or 
measure without speculation.

VA treatment notes dated from September 2002 to November 2003 
showed that the veteran complained of allergies and chest 
congestion.  In a VA treatment note dated in January 2004, 
the veteran complained of continued post nasal drainage and 
some wheezing in his chest at bedtime.  He denied any chest 
pain or shortness of breath.  He admitted to not taking his 
medications regularly.  On physical examination, his lungs 
were clear, and the physician ordered PFTs and prescribed 
albuterol for the wheezing.  The findings of a March 2004 VA 
PFT revealed an FEV-1 of 87 percent of predicted value and an 
FEV-1/FVC of 111 percent of predicted value.  The physician's 
summary indicated that the FVC was reduced; the FEV-1 and 
FEV-1/FVC were noted to be normal.  The physician's 
interpretation of the PFT was mild restrictive pattern likely 
related to poor effort; he noted that the veteran refused 
bronchodilators.

In a May 2004 VA treatment note the veteran complained of a 
bad cough, body aches, congestion, and sore throat for the 
past week.  In a VA treatment note dated in July 2004, the 
veteran stated that he continued to have nasal drainage and a 
productive cough after antibiotic treatment for a sinus 
infection one month ago.  He explained that his symptoms 
became worse with cough and breathing difficulty when he goes 
out in humid, hot weather.  Physical examination revealed 
that the lungs were clear.  The assessment was chronic 
sinusitis/asthmatic bronchitis.

In a VA surgical ENT consultation report dated in January 
2005, the veteran complained of coughing spells when lying 
down and persistent coughing and drainage for many years.  
During the physical examination, the physician noted that the 
veteran was coughing sporadically and non-productively.  The 
assessment was rhinitis/bronchitis, and the physician opined 
that no surgery would help to improve the veteran's reported 
symptoms.  Attached addenda indicated that the veteran had no 
condition that required ENT follow-up treatment.

In a VA respiratory examination report that included fee-
basis pulmonary function testing dated in January 2005, the 
veteran stated that he has three to four episodes of 
bronchitis a year that require treatment with antibiotics.  
He reported that he experiences a productive cough throughout 
the day, especially early in the morning and frequently 
during the night.  The veteran also stated that he 
experiences dyspnea on exertion, and that he had never been 
diagnosed as having asthma.  He indicated that he used oxygen 
on one occasion when hospitalized for bronchitis in Germany 
in 1971, and now uses an inhaler and nebulizer for treatment, 
in addition to sleeping with his head elevated.  He reported 
no periods of incapacitation except for needing to sit down 
and catch his breath for some coughing spells.  He added that 
he smoked a pack of cigarettes a day from 1969 to 1997.  On 
physical examination, the veteran was noted to have good 
chest expansion with inspiration; the lungs were clear to 
inspection, percussion, and auscultation; no rales, rhonchi, 
or wheezing were heard anywhere in the lung fields; his heart 
was normal size by percussion with a regular rate and no 
murmurs.  The physician also noted no evidence of cor 
pulmonale, RVH, or pulmonary hypertension; no weight gain or 
loss in the past year; and no evidence of restrictive lung 
disease.  The diagnosis was recurrent bronchitis with chronic 
cough.
The fee-basis PFT report listed pre- and post-bronchodilator 
(Pre-Rx and Post-Rx) findings as follows:


Pre-Rx (% 
predicted)
Post-Rx (% 
predicted)
FEV-1
58
64
FEV-1/FVC
64
67

A comment on the report noted recurrent bronchitis, and the 
interpretation of the study noted that there was a moderate 
obstructive lung defect.  The physician also explained that 
the findings demonstrated a significant response to 
bronchodilator.

In a VA nose, sinus, larynx, and pharynx examination report 
also dated in January 2005, the veteran indicated that he did 
not have dyspnea at rest, but did on exertion.  In addition 
to subjective complaints related to the veteran's claimed 
sinusitis disorder, he reported chronic cough.  Following a 
physical examination, the physician diagnosed allergic 
rhinitis and no sinusitis.

In a private treatment report dated in March 2005, J. I., M. 
D., a physician at an allergy and asthma clinic, evaluated 
the veteran for complaints of cough, stuffiness, and watery 
and itchy eyes.  The veteran reported daily cough, shortness 
of breath, chest tightness, and mild frequent wheezing.  A 
respiratory and lung examination revealed breath sounds that 
were mildly decreased.  The diagnoses included allergic 
rhinitis; moderate, persistent asthma; and chronic 
obstructive pulmonary disease (COPD) without acute 
exacerbation.  Additional private treatment notes from J. I., 
M. D., dated from March 2005 to September 2005 reflected 
ongoing complaints that included coughing as well as 
continued normal lung and respiratory findings.

In VA treatment notes dated from March 2005 to August 2005, 
the veteran reported and provided records of his evaluation 
by his private allergist.  He also continued to complain of a 
chronic cough, some wheezing, and exertional shortness of 
breath.

In a VA nose, sinus, larynx, and pharynx examination report 
dated in February 2006, the veteran complained of occasional 
shortness of breath at rest and dyspnea on exertion.  He 
reported year-round allergic rhinitis symptoms and cough and 
was noted to cough frequently during the examination.  The 
diagnoses included allergic rhinitis with year-round 
symptoms.  

In a private treatment note from J. I., M. D., dated in June 
2006, the veteran stated that he could not do a PFT that day 
due to shortness of breath and chest tightness.  He also 
complained of coughing and wheezing.  On respiratory and lung 
examination, Dr. I. noted a cough with squeaks in addition to 
moderately diminished breath sounds bilaterally.  The 
assessment included bronchitis, asthmatic with COPD.  In a 
July 2006 private treatment note, the veteran again did not 
believe that he could do spirometry testing (PFTs) at the 
time.  Persistent coughing was noted during the examination.  

In a VA treatment note dated in September 2006, the veteran 
complained of a continued dry cough in spite of medication.  
He stated that he was not able to work much due to his 
shortness of breath, cough, and some wheezing, but denied any 
chest pain.  He indicated that he was a retired construction 
worker.  

In a private treatment note dated in April 2007, the veteran 
complained of wheezing, coughing, snoring, and making whistle 
sounds at night.  Dr. I. listed spirometry findings of FVC: 
66 and FEV-1: 79.  On respiratory and lung examination, Dr. 
I. noted mild expiratory wheezing in all lung fields and dry 
cough.  The assessment included allergic rhinitis, asthma, 
and cough.  In a private treatment note dated in May 2007, 
the veteran reported that his cough had become worse.  Dr. I. 
listed spirometry findings of FVC: 43 and FEV-1: 52.  On 
respiratory and lung examination, Dr. I. noted crackles 
(rales) and breath sounds that were mildly decreased.  The 
assessment included allergic rhinitis, asthma, and cough.  

In a VA respiratory examination with chest x-ray and fee-
basis spirometry reports dated in July 2007, the veteran 
complained of productive cough, exertional shortness of 
breath, asthma for two and a half years, and periods of 
incapacitation three to four times per year lasting four to 
six weeks in duration.  On physical examination, decreased 
breath sounds were heard throughout his lungs; the examiner 
found no weight loss or gain and noted no restrictive lung 
disease.  The diagnoses were asthma with chronic allergies in 
the respiratory tract and allergic rhinitis, bronchitis, and 
allergies of various natures.  The chest x-ray report listed 
a negative impression.  The PFT report listed pre- and post-
bronchodilator (Pre-Rx and Post-Rx) findings as follows:


Pre-Rx (% 
predicted)
Post-Rx (% 
predicted)
FEV-1
73
68
FEV-1/FVC
75
71

After a review of the evidence of record, and for the reasons 
stated below, the Board finds that the evidence does not 
support the assignment of an initial compensable rating for 
the period prior to May 27, 1998 or the assignment of a 
rating in excess of 30 percent for the period from May 27, 
1998 for veteran's allergic diathesis with bronchitis and 
allergic rhinitis.

For the Time Period Prior to May 27, 1998

Medical evidence from July 1969 to May 1998 contains findings 
of recurrent or persistent cough, but contains only a single 
report in February 1998 of occasional shortness of breath 
associated with indigestion, and no reports or findings of 
rales or asthma.  Based on these limited medical findings, 
the RO awarded service connection and assigned a 
noncompensable rating in May 2004, effective May 19, 1983.

Pursuant to VAOPGCPREC 7-2003, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  In the present case, the regulations for rating 
pulmonary disorders was revised effective October 7, 1996.  
the Board must consider the impairment caused by the veteran' 
pulmonary disorder under both the old and revised criteria.

Unfortunately, competent medical evidence of record during 
this time period clearly does not show that an initial 
compensable evaluation under Diagnostic Codes 6600-6602 is 
warranted, whether the old or the revised regulations are 
applied.  The record does not reflect any findings under the 
old regulations of mild impairment demonstrated by paroxysms 
of asthmatic type breathing (high pitched expiratory wheezing 
and dypsnea) occurring several times a year with no clinical 
findings between attacks; there are no findings of 
considerable night or morning cough, slight dyspnea on 
exercise, scattered bilateral rales.  Further, under the 
revised regulations, pulmonary function tests do not show 
FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 66- to 80-percent predicted, as 
would be required for a compensable (10 percent) evaluation 
prior to May 27, 1998.  Therefore, the Board finds that the 
noncompensable rating for the veteran's respiratory disorder 
was properly assigned for this time period.

For the Time Period From May 27, 1998

Based on a May 1998 VA treatment note in which the veteran 
complained of paroxysmal cough, shortness of breath on 
exertion, wheezing, and a finding of prolonged expiration, 
the RO assigned an initial 30 percent rating for the 
veteran's respiratory disorder, effective May 27, 1998, using 
the subjective rating criteria in effect prior to October 7, 
1996.  Additional private and VA treatment records from this 
date show that a higher initial evaluation is not warranted 
at any time during this time period.  See 38 C.F.R. § 4.97, 
Diagnostic Codes 6600-6602 (1983-1996, 2008).

As a preliminary matter, the Board reiterates that the 1996 
change to the rating criteria noted above requires PFTs for 
evaluating respiratory disorders.  See 38 C.F.R. § 4.96 
(2008).  In this case, a final decision on the veteran's May 
1983 claim for service connection for a respiratory disorder 
was not made until May 2004.  Accordingly, the Board will 
evaluate the veteran's claim for the time period from May 27, 
1998 using all available medical findings.

In a VA respiratory examination report dated in August 2002, 
the veteran was noted to have a severe productive cough 
(producing about a cup of phlegm and coughing that led to 
vomiting), he reported shortness of breath after 15 minutes 
of walking, and the examiner diagnosed probable COPD.  The 
Board has considered these findings under the old subjective 
rating criteria, but finds that a rating in excess of 30 
percent is not warranted.  See 38 C.F.R. § 4.97 (1983-1996).  
First, the veteran only experienced dyspnea after 15 minutes 
of exertion, rather than on slight exertion.  Second, no PFTs 
were conducted to indicate whether the veteran had severe 
ventilatory impairment.  Finally, while the examiner opined 
that the veteran had "probable" COPD, he attributed the 
veteran's suspected pulmonary disease to his 33-pack-years 
smoking history.  In addition, medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Consequently, the Board finds that this evidence is 
insufficient to meet the next-higher rating (60 percent) 
under the subjective rating criteria for chronic bronchitis.  
See 38 C.F.R. § 4.97 (1983-1996).

The Board also notes that for claims received by VA after 
June 9, 1998, a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.  For the purpose of this section, 
the term "tobacco products" means cigars, cigarettes, 
smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  
See 38 C.F.R. § 3.300 (2008).

Finally, the Board is directed to a private treatment note 
from Dr. I. dated in May 2007 that listed spirometry findings 
of FVC: 43 and FEV-1: 52.  Unfortunately, this report did not 
indicate whether bronchodilators were used in the PFT study, 
nor did Dr. I. provide any indication or reason why 
bronchodilators should not be used for the study.  
Accordingly, the Board may not use this PFT study for 
disability evaluation purposes.  See 38 C.F.R. § 4.96(d)(4) 
(2008).  As both the objective medical findings (PFTs) and 
findings based on subjective symptomatology for this time 
period fail to demonstrate the required criteria for the next 
higher rating, the veteran's claim for a rating in excess of 
30 percent must be denied.

Both Periods

The Board acknowledges the veteran and his representative's 
contentions that his respiratory disorder is more severely 
disabling during these time periods.  However, the veteran is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an initial compensable evaluation for allergic 
diathesis with bronchitis and allergic rhinitis for the time 
period prior to May 27, 1998 or the assignment of an initial 
evaluation in excess of 30 percent for allergic diathesis 
with bronchitis and allergic rhinitis for the time period 
from May 27, 1998.  Therefore, entitlement to an increased 
rating for a respiratory disorder for either time period is 
not warranted.  The Board has considered additional staged 
ratings under Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes 
that they are not warranted.  Since the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating during either time 
period.  While the veteran reported experiencing periods of 
incapacitation related to his respiratory disorder in a July 
2007 VA examination, objective medical findings are not 
indicative of any frequent periods of hospitalization or 
unusual or marked interference with current employment (i.e., 
beyond that contemplated in the assigned noncompensable and 
30 percent ratings).  Consequently, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to an initial compensable rating for allergic 
diathesis with bronchitis and allergic rhinitis for the time 
period prior to May 27, 1998 is denied.

Entitlement to an evaluation in excess of 30 percent for 
allergic diathesis with bronchitis and allergic rhinitis for 
the time period from May 27, 1998 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


